Title: From John Adams to Benjamin Franklin, 22 October 1781
From: Adams, John
To: Franklin, Benjamin



Amsterdam October 22d. 1781
Sir

I have recieved your Excellency’s Letter of the 12th.
I should be much obliged to You for your sentiments, of what is to be understood by accepting the Mediation of a Power or Powers? Is a Mediator to be an Arbitrator, and is the Power that accepts the Mediation bound to submit to the Award? Is the great question of the War submitted to the discussion and final Judgment of the Mediator? For Example, if the United States should accept of a Mediation between them and Great Britain, would this be to submit to the Judgment of the Mediator, whether America should be independent, or come again under the dominion of England? I hope We should run no Risque of a Judgment against Us, but it seems to be too much to submit. I am glad the Communication is to be postponed.
It is said that the Prince de Gallitzin has demanded a categorical Answer from their High Mightinesses concerning the offer of Mediation of his Sovereign of opening Negotiations of Peace between Holland and Great Britain: adding, that upon this Answer might depend not only the Peace of the Republick, but also certain Measures, which his Court is determined to take relative to the present Conjuncture of affairs.
Some Persons surmise, that the meaning of these mysterious words is, that if Holland persists in reckoning herself among the Number of the Enemies of G. Britain, the Empress will think herself under The Necessity of becoming her Friend, to prevent her from being crushed. But We may as well surmise that She intends to acknowledge the Independence of America, and invite Congress to send Ministers to Vienna.

I thank your Excellency for your Advice as a Physician, which I have ventured to follow, though I had taken very largely of the Bark in my illness by the Advice of Dr Osterdyke, a very able Physician at the head of his Profession in this Town.
I thank You, Sir, for Major Jackson’s Letter.
Pray what is to become of the Continental Goods which Gillon left here? Would it not be well for Jackson to come here and take Care of them? I suppose they are still on board Vessels chartered to transport them to America, and detained for the freight. Who is to pay this Freight?
I had written thus far, when accidentally seeing Mr De Neufville Junr:, he mentioned to me his having recieved a Letter some time ago when I was sick, from your Excellency, referring them to me, about the affair of the Goods. This was the first hint I ever had of the Letter. Indeed at the time when he recieved it, I was insensible to even the Incision Knife.
I have never had, since I have been in Europe, the least Connection in business of any kind public or private with Gillon. He wrote me two very long Letters last Winter and Spring, using all the Arguments his Wit could devise to persuade me to lend him the Credit of the United States by furnishing him with some of my Obligations to answer his Necessities. I answered both Letters forthwith by a positive and final Refusal. These Letters both his and mine will speak for themselves. I knew nothing of his being gone to Paris, when he entered into the Contract with Collo Laurens, nor did I know of Mr De Neufvilles being there. When I recieved a Letter from your Excellency and another from Collo Laurens, requesting me to draw Bills upon your Excellency for payment for the Goods, I was willing to have taken trouble on myself from Respect to your Excellency and to Coll Laurens, but was relieved from this, by your Excellency’s accepting the Bills drawn, as I understand, by Major Jackson: so that never, from first to last, directly or indirectly, have I ever been consulted in this Business; I Shall Should therefore be justifiable I suppose, if I were to persevere in avoiding to give any Opinion about it. But here is at present a large Interest of the United States suffering, and Americanus sum et nil Americanium a me alienum puto.
To all appearance, Coll Laurens has been imposed on, and Gillon has violated his Contract with him. The Goods are left here on board Vessels hired to carry them. The freight is not paid: the Goods will be held I suppose responsible. The Question is, what is to be done?

Money must be advanced I suppose for the freight of the Vessels. If your Excellency cannot advance it, I presume the Goods must in part be applied to the payment of this Expence: for there is nobody in Europe has any Money belonging to the States but your Excellency, nor Credit to procure any.
I would submit it to your Excellency, whether Jackson had not better come here and finish this Business, either by selling the Goods outright, at a loss no doubt, or by selling enough of them to pay the freight of the rest, or by agreeing for the freight and paying it at your Excellency’s Expense, as you shall advise.
For my own part, I have no Judgment in the Prices of Freight, the Goodness of Vessels, or Masters or Mariners, and therefore if I were to interfere, it could be only by employing some Merchants to do the Business; and no Merchant here, in my Opinion, would do it with more Care or success than Jackson. Moreover, I have certainly no Authority to order the Goods or any of them sold, and without this I have no Money to discharge the freight or pay for any Expenses.
That this affair has been miserably, or rather abominably managed by Gillon seems to be past a doubt. But the question is how shall We prevent it occasioning a greater loss and more mischief than necessary? I should not have omitted a Moment to write to your Excellency upon the subject, if I had had the least Suspicion that You had referred it to me; provided I could have held a Pen, which indeed I can very badly do now. I am still very far from being a Man in Health and capable of going through much Business. Yet nothing shall suffer for want of my doing what I have strength to do.

I have the honor to be, with great Respect, Sir, your most obedient and most humble Servant 
John Adams

